Exhibit 10(a)
CAMPBELL SOUP COMPANY
SEVERANCE PAY PLAN FOR SALARIED EMPLOYEES
(as amended and restated effective as of January 1, 2011)
     Campbell Soup Company (the “Company”) established the Campbell Soup Company
Severance Pay Plan for Salaried Employees (the “Plan”) primarily to assist
former U.S. Salaried Employees while seeking other employment. In 1995, the
Company also established the Campbell Soup Company Supplemental Severance Pay
Plan for Exempt Salaried Employees (the “Supplemental Severance Plan”) to assist
former U.S. exempt Salaried Employees at salary level 42 and above for the same
purpose. Effective January 1, 2006, both the Plan and the Supplemental Severance
Plan were restated in response to legislative changes.
     This amendment and restatement combines the Plan and the Supplemental
Severance Plan into one plan. The merged plan shall continue to be called the
Campbell Soup Company Severance Pay Plan for Salaried Employees. The Plan is
intended to and will be administered as an employee welfare benefit plan as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended. The amended and restated Plan shall be effective as of January 1,
2011.
I. PURPOSE

  1.1   The purpose of the Campbell Soup Company Severance Pay Plan for Salaried
Employees (the “Plan”) is to set forth the terms and circumstances under which
U.S. Salaried Employees of the Company whose employment is terminated may be
eligible for severance benefits.

      This Plan supersedes and replaces all prior policies or plans for Salaried
Employees regarding severance benefits, except for severance policies, plans or
agreements that are effective in the event of a change in control of the
Company.

II. DEFINITIONS

  2.1   “Code” means Internal Revenue Code of 1986, as amended from time to
time.

  2.2   “Company” means Campbell Soup Company and all wholly-owned U.S.
subsidiaries and affiliates, unless the Chief Executive Officer of Campbell Soup
Company has excluded such subsidiary or affiliate from participating in the
Plan.

  2.3   “Compensation Limit” means the lesser of (a) a Salaried Employee’s
annualized compensation based on the annual rate of pay for services provided to
the Company for the calendar year preceding the calendar year in which the
Salaried Employee has a Separation from Service; or (b) the

 



--------------------------------------------------------------------------------



 



      indexed compensation limit set forth in Code section 401(a)(17) for the
calendar year in which the Salaried Employee has a Separation from Service
($245,000 for 2011).

  2.4   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

  2.5   “Plan” means the Campbell Soup Company Severance Pay Plan for Salaried
Employees, as amended and restated, effective as of January 1, 2011.

  2.6   “Plan Administrator” means the chief Human Resources executive of
Campbell Soup Company.

  2.7   “Salaried Employee” means an individual (a) who is employed by the
Company, (b) in a regular salaried full-time or part-time position regularly
scheduled to work 20 hours or more per week, and (c) who receives a regular and
stated compensation other than a pension, retainer or fees for consulting
services rendered. Where the terms exempt Salaried Employee or non-exempt
Salaried Employee are used, “exempt” and “non-exempt” shall have the same
meaning as defined under the Fair Labor Standards Act of 1938, as amended.

      Salaried Employee shall not include an employee who is classified as a
temporary employee, or who is paid on an hourly basis, or who is a member of a
bargaining unit, or whose employment by the Company is covered by a written
employment contract. In addition, Salaried Employee shall not include
individuals who are contract employees or who are retained as independent
contractors, or persons who the Company does not consider to be employees or
other similarly situated individuals regardless of whether the individual is a
common law employee of the Company. Notwithstanding anything herein to the
contrary, the term “Salaried Employee” shall not include any person who is not
so recorded on the payroll records of the Company, including any such person who
is subsequently reclassified by a court of law or a regulatory body as a common
law employee of such Company.

  2.8   “Separation from Service” means a separation from service within the
meaning of Code section 409A.

  2.9   “Termination Date” means the last day of active employment, which is the
date normally at the end of the notice period, if any.

  2.10   “Weekly Salary Rate” means the Salaried Employee’s annual base salary
at the time of termination, excluding overtime pay, bonus or incentive payments,
or other allowances, divided by 52 weeks.

2



--------------------------------------------------------------------------------



 



  2.11   “Years of Service” means the total number of years of continuous
employment rendered as a regular employee of the Company and all its
wholly-owned subsidiaries and affiliates since the employee’s most recent date
of hire. Years of Service shall be full years; in the final year of employment,
service of six full months or more will be counted as one year.

      In addition to service with the Company, continuous years of employment
with an enterprise, the assets or stock of which is acquired by the Company,
shall be counted as years of service with the Company, unless Campbell Soup
Company excludes such prior service with the acquired enterprise.

III. ELIGIBILITY FOR SEVERANCE PAY

  3.1   Eligible Terminations.

  (a)   General. A Salaried Employee whose separation from employment by the
Company due to one of the following events shall be eligible for severance pay:
(1) economic or organizational changes resulting in job elimination or
consolidation or (2) reduction in work force; provided in all instances such
Salaried Employee executes a release of claims as set forth in Article VI
herein.     (b)   Specific Events. If any part, unit or function of the Company
is divested, outsourced, closed, or relocated to a different geographical area,
the determination of which shall be within the Company’s sole discretion,
Salaried Employees working in such part, unit or function of the Company who are
terminated by the Company as a direct result of the divestiture, outsourcing,
closing or relocation shall be eligible for severance pay; provided such
Salaried Employee executes a release of claims as set forth in Article VI
herein. Eligibility for severance pay will be forfeited if a Salaried Employee
resigns voluntarily prior to the termination date selected by the Company.    
(c)   Exceptions. Notwithstanding anything in the Plan to the contrary, a
Salaried Employee who experiences an otherwise eligible termination will not be
provided with severance pay if such Salaried Employee: (1) continues employment
with or is hired by the buyer, the Company or the third party outsourcing firm
in accordance with the terms of the applicable purchase and sales agreement, in
the case of a buyer, or the terms of the applicable outsourcing contract, in the
case of a third party outsourcing firm;

3



--------------------------------------------------------------------------------



 



      or (2) is offered, but elects not to accept, a position of employment with
the buyer, the Company or the third party outsourcing firm, in the same
geographical area at the same or substantially equivalent salary level (the
determination of which shall be in the Company’s sole discretion), except as the
Company may determine otherwise.         In addition, a Salaried Employee whose
resignation is requested, or who is terminated by the Company for unsatisfactory
job performance or other reasons as determined by the Company, shall not be
eligible for severance pay under the Plan, except as the Company in its sole
discretion may determine otherwise.         Notwithstanding anything herein to
the contrary, a Salaried Employee who is terminated from his/her position
through Company-initiated action shall not be eligible to receive severance pay
under the Plan if the Salaried Employee refuses to accept another position of
employment with the Company in the same geographical area at or above such
Salaried Employee’s current salary, except as the Company may determine
otherwise.

  3.2   Ineligible Terminations. In addition to the foregoing, examples of
terminations that are ineligible for severance payment under the Plan include
but are not limit to the following events: (a) resignation; (b) retirement;
(c) termination for cause, as determined by the Company in its sole discretion;
(d) violation of a Company policy which provides that violation may result in
disciplinary action including termination; (e) death; (f) disability;
(g) failure to return at the end of an approved leave of absence (including
medical leave of absence); (h) job abandonment; (i) termination as a result of
causes beyond the control of the Company; or (j) a change in ownership of an
entity, facility, or business unit of the Company or a change in control of the
Company.

IV NOTICE OF TERMINATION/NOTICE PAY

  4.1   Eligible non-exempt Salaried Employees shall receive two weeks’ notice
prior to termination. Eligible exempt Salaried Employees shall receive four
weeks’ notice prior to termination. In either case, eligible Salaried Employees
may, at the Company’s option, receive payment in lieu of notice, which will be
paid during the notice period. Severance payments shall be in addition to and
separate from such notice or payments made in lieu of notice.

V. SEVERANCE FORMULA

  5.1   Calculation of Payments. All severance payments shall be calculated
based upon the Salaried Employee’s Weekly Salary Rate.

4



--------------------------------------------------------------------------------



 



  (a)   Non-Exempt Salaried Employee. Severance payments for an eligible
non-exempt Salaried Employee shall be calculated as follows: severance pay of
two weeks’ pay, plus one week of pay for each Year of Service through fifteen
Years of Service, and two weeks of pay for each Year of Service in excess of
fifteen Years of Service; provided, however, that no non-exempt Salaried
Employee shall receive more than 52 weeks of severance pay regardless of the
number of his or her Years of Service.

  (b)   Exempt Salaried Employee. Severance payments for an eligible exempt
Salaried Employee shall be determined on the basis of the Salaried Employee’s
grade level on the date of employment termination as set forth below; provided,
however, that no exempt Salaried Employee shall receive more than the maximum
total amount of severance pay applicable to his or her grade level regardless of
the number of his or her Years of Service.

          Grade Level   Severance Formula   Maximum Total
10-28
  4 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
  52 weeks
 
       
30-34
  8 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
  52 weeks
 
       
36-40
  16 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
  52 weeks
 
       
42-48
  52 weeks of pay, plus one week for each Year of Service through 15 Years of
Service and two weeks for each Year of Service in excess of 15 Years of Service
  78 weeks
 
       
50 and above
  104 weeks   104 weeks

VI. RELEASE OF CLAIMS

  6.1   In order to receive severance pay or other benefits under the Plan,
Salaried Employees who experience an eligible termination and become eligible

5



--------------------------------------------------------------------------------



 



      for severance pay must execute, deliver, and not revoke a Severance
Agreement and General Release satisfactory to the Company by the appropriate
deadlines specified by the Company, provided that all such steps must be
completed within eight months of the Salaried Employee’s Separation from
Service.

VII. TIMING OF SEVERANCE PAY AND OTHER BENEFITS

  7.1   Timing and Form of Payments.

  (a)   In General. Severance payments shall begin only after a Salaried
Employee’s eligible termination and satisfaction of the requirements of
Section 6.1. The severance amount calculated under Section 5.1 shall accrue and
be payable on regular payroll dates following the Salaried Employee’s
Termination Date. Any payments that accrue and are otherwise payable under this
Section 7.1(a) prior to the requirements of Section 6.1 being satisfied shall be
accumulated and paid in a lump sum as soon as practicable after such
requirements are satisfied.     (b)   Severance Subject to Section 409A.
Notwithstanding anything in Section 7.1(a) to the contrary, any portion of the
severance amount calculated for a Salaried Employee under Section 5.1 that is in
excess of twice the Compensation Limit or is otherwise subject to Code section
409A shall be payable under this Section 7.1(b) and not under Section 7.1(a).
Amounts payable under this Section 7.1(b) shall be paid in equal installments on
regular payroll dates commencing on the later of (1) eight months after the
Salaried Employee’s Separation from Service or (2) the Specified Date (as
defined below). Notwithstanding the foregoing, any amounts payable under this
Section 7.1(b) that accrue prior to the commencement of payments under this
Section 7.1(b) shall be paid in a lump sum when payments commence. For purposes
of this Section 7.1, severance payments are treated as accruing on regular
payroll dates following a Salaried Employee’s Separation from Service, and the
“Specified Date” is the date on which the Salaried Employee’s accrued severance
payments would first exceed twice the Compensation Limit. The amounts payable
under this Section 7.1(b) shall be treated as a series of separate payments for
purposes of Code section 409A.     (c)   Death. Upon the death of a Salaried
Employee, all remaining severance payments shall be paid in a lump sum to the
Salaried Employee’s estate within 90 days of death (provided that no payment
shall be made later than it would have been made absent death) and all other
Plan benefits shall cease.

6



--------------------------------------------------------------------------------



 



7.2   Other Benefits.

  (a)   Ongoing Benefits.

  (1)   Pension Plan. Eligibility for pension benefits when a Salaried Employee
begins to receive severance payments shall not preclude eligibility for
severance payments nor may one be offset against the other.     (2)   Savings
and Thrift Plans. Former Salaried Employees shall not be able to make
contributions to the 401(k) Retirement Plan or any similar Company-sponsored
qualified savings plan nor be eligible for matching contributions after their
Termination Date.     (3)   Medical and Life Insurance. Provided the
requirements of Section 6.1 are met, participation in the Campbell Soup Company
group life insurance and medical plans will continue until the end of the
severance payment period or until the recipient is eligible for benefit coverage
from another employer, whichever occurs first. Deductions for continuing Company
benefits will be made from the severance payments. The recipient shall be deemed
to be an employee solely for the limited purpose of participation in the
above-named benefit plans. To the extent the medical plan benefits described
above are taxable, they shall be administered consistent with the following
requirements as set forth in Treas. Reg. § 1.409A-3(i)(1)(iv): (i) eligibility
for benefits in one year will not affect eligibility for benefits in any other
year; (ii) any reimbursement of eligible expenses will be made on or before the
last day of the year following the year in which the expense was incurred; and
(iii) a recipient’s right to benefits is not subject to liquidation or exchange
for another benefit.

  (b)   Terminated Benefits. A Salaried Employee’s eligibility for and
participation in Campbell Soup Company’s short-term and long-term disability
plans, dental benefits, salary continuation plan, business travel and accident
insurance, supplemental accident insurance, and all other benefit programs shall
be governed by the terms of the respective plans and participation shall cease
according to the terms of the respective plans. Severance payments under this
Plan may reduce the amounts otherwise payable under such a short-term or
long-term disability plan in accordance with the terms of such plans.
Notwithstanding the

7



--------------------------------------------------------------------------------



 



      foregoing, the terms of such plans shall not impact the timing of any
payments under Section 7.1(b). Participation in future Campbell Soup Company
stock option awards, restricted stock unit grants and any other Campbell Soup
Company-sponsored long-term incentive programs shall cease upon termination of
employment. The vesting of any awards granted prior to a Salaried Employee’s
termination shall be subject to the terms and conditions of the applicable the
long-term incentive program under which such award was issued.         Subject
to applicable state wage laws, vacation pay due at the time of termination shall
be paid in installment payments on regular payroll dates following a Salaried
Employee’s Termination Date.

VIII. REHIRING

  8.1   Rehire During Severance Pay Period. If a terminated Salaried Employee is
rehired by the Company during the period in which severance payments are being
made, severance payments shall cease.

  8.2   Rehire After Severance Pay Period. If a terminated Salaried Employee is
rehired by the Company after the receipt of all severance payments due under the
Plan, no repayment of previously paid severance shall be required.

  8.3   Effect of Rehire Upon Future Severance Payments. Years of Service shall
not be counted twice in the career of any Salaried Employee for Plan purposes if
a terminated Salaried Employee is rehired by the Company. Thus, if a Salaried
Employee is rehired after receiving all severance payments due under the Plan or
a predecessor plan or policy, Years of Service shall be counted from such
Salaried Employee’s most recent date of rehire for the purposes of calculating
severance pay in the event of a subsequent eligible termination of such Salaried
Employee. Further, if a Salaried Employee is rehired prior to the payment of all
severance payments due under the Plan, a portion of the Salaried Employee’s
Years of Service shall be restored for the purpose of calculating future
severance pay, if otherwise eligible under the terms of the Plan. The portion of
the Years of Service restored shall be based on the Years of Service for which
no severance payments were made prior to rehire.

IX. ADMINISTRATION

  9.1   Plan Administrator. The Plan Administrator has full and exclusive
authority to construe, interpret, and administer, in his or her sole discretion,
any and all provisions of the Plan. The Plan Administrator has full and
exclusive authority to consider and decide, in his or her sole

8



--------------------------------------------------------------------------------



 



      discretion, all questions (of fact or otherwise) in connection with the
administration of the Plan and any claim arising under the Plan. Decisions or
actions of the Plan Administrator with regard to the Plan are conclusive and
binding. The Plan Administrator may maintain such procedures and records as he
or she deems necessary or appropriate. The Plan Administrator may delegate his
or her powers.

  9.2   Claims Procedure. Generally, Salaried Employees need not file a claim to
receive benefits under the Plan.

  (a)   Denial of Claim. If, however, severance benefits are denied, a written
notice will be furnished to the claimant within 90 days of the date on which the
claim is received by the Plan Administrator or his or her delegate, to the
extent review authority has been delegated. If special circumstances require a
longer period, the claimant will be notified in writing, prior to the expiration
of the 90-day period, of the reasons for an extension of time; provided,
however, that no extensions will be permitted beyond 90 days after the
expiration of the initial 90-day period.

  (b)   Reasons for the Denial. A denial or partial denial of a claim will be
dated and will clearly set forth:

  (1)   the specific reason or reasons for the denial;

  (2)   specific reference to pertinent Plan provisions on which the denial is
based;

  (3)   a description of any additional material or information necessary for
the claimant to perfect the claim and an explanation of why such material or
information is necessary; and

  (4)   an explanation of the procedure for review of the denied or partially
denied claim set forth below, including the claimant’s right to bring a civil
action under ERISA section 502(a) following an adverse benefit determination on
review.

  (c)   Review of Denial. Upon denial of a claim, in whole or in part, a
claimant or his duly authorized representative will have the right to submit a
written request to the Plan Administrator for a full and fair review of the
denied claim by filing a written notice of appeal with the Plan Administrator
within 60 days of the receipt by the claimant of written notice of the denial of
the claim. A claimant or the claimant’s authorized representative will have,
upon request

9



--------------------------------------------------------------------------------



 



      and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits and
may submit issues and comments in writing. The review will take into account all
comments, documents, records, and other information submitted by the claimant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

      If the claimant fails to file a request for review within 60 days of the
denial notification, the claim will be deemed abandoned and the claimant
precluded from reasserting it. If the claimant does file a request for review,
his request must include a description of the issues and evidence he deems
relevant. Failure to raise issues or present evidence on review will preclude
those issues or evidence from being presented in any subsequent proceeding or
judicial review of the claim.

  (d)   Decision Upon Review. The Plan Administrator will provide a prompt
written decision on review. If the claim is denied on review, the decision shall
set forth:

  (1)   the specific reason or reasons for the adverse determination;

  (2)   specific reference to pertinent Plan provisions on which the adverse
determination is based;

  (3)   a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records, and
other information relevant to the claimant’s claim for benefits; and

  (4)   a statement describing any voluntary appeal procedures offered by the
Plan and the claimant’s right to obtain the information about such procedures,
as well as a statement of the claimant’s right to bring an action under ERISA
section 502(a).

      A decision will be rendered no more than 60 days after the Plan
Administrator’s receipt of the request for review, except that such period may
be extended for an additional 60 days if the Plan Administrator determines that
special circumstances (such as for a hearing) require such extension. If an
extension of time is required, written notice of the extension will be furnished
to the claimant before the end of the initial 60-day period.

10



--------------------------------------------------------------------------------



 



  9.3   Finality of Determinations; Exhaustion of Remedies. To the extent
permitted by law, decisions reached under the claims procedures set forth in
Section 9.2 shall be final and binding on all parties. No legal action for
benefits under the Plan shall be brought unless and until the claimant has
exhausted his remedies under Section 9.2. In any such legal action, the claimant
may only present evidence and theories which the claimant presented during the
claims procedure. Any claims which the claimant does not in good faith pursue
through the review stage of the procedure shall be treated as having been
irrevocably waived. Judicial review of a claimant’s denied claim shall be
limited to a determination of whether the denial was an abuse of discretion
based on the evidence and theories the claimant presented during the claims
procedure.

  9.4   Limitations Period. Any suit or legal action initiated by a claimant
under the Plan must be brought by the claimant no later than one year following
a final decision on the claim for benefits by the Plan Administrator. The
one-year limitation on suits for benefits will apply in any forum where a
claimant initiates such suit or legal action.

X. AMENDMENT AND TERMINATION

  10.1   The Chief Executive Officer of Campbell Soup Company reserves the right
to amend, modify, suspend, or terminate the Plan in any respect, at any time,
and without notice. The Chief Executive Officer of Campbell Soup Company may
delegate his or her authority to make certain amendments to the Plan to the
chief Human Resources executive of Campbell Soup Company; however, such
amendment authority shall be limited to amendments that do not increase the
benefits available under the Plan, unless otherwise required by law, or
substantially change the form of benefits provided under the Plan.

      Notwithstanding the foregoing, no amendment shall have the effect of
modifying or reducing severance payments that have commenced to former Salaried
Employees who have been terminated before the adoption of such amendment.

XI. GENERAL PROVISIONS

  11.1   Participant’s Rights Unsecured and Unfunded. The Plan at all times will
be entirely unfunded. No assets of the Company will be segregated or earmarked
to represent the liability for benefits under the Plan. The right of a Salaried
Employee to receive a payment under the Plan will be an unsecured claim against
the general assets of the Company. All payments under the Plan will be made from
the general assets of the Company. Notwithstanding anything in this Plan, no
Salaried Employee, or any other

11



--------------------------------------------------------------------------------



 



      person, may acquire by reason of the Plan any right in or title to any
assets, funds, or property of the Company.

  11.2   No Enlargement of Employee Rights. Neither the establishment of the
Plan nor any action of the Company or any other person or entity may be held or
construed to confer upon any person any legal right to continue employment with
the Company. In this regard, the Company expressly reserves the right to
discharge any Salaried Employee, at any time, for any reason, in its sole
discretion and judgment.

  11.3   Non-Alienation. Except as set forth in Section 7.2(a)(3) of the Plan,
no interest of any person or entity in, or right to receive a benefit or
distribution under, the Plan may be subject in any manner to sale, transfer,
assignment, pledge, attachment, garnishment, or other alienation or encumbrance
of any kind. Nor may such interest to receive a distribution be taken, either
voluntarily or involuntarily, for the satisfaction of the debts of, or other
obligations or claims against such person or entity, including claims for
alimony, support, separate maintenance and claims in bankruptcy proceedings.

      Notwithstanding the foregoing, the Company shall have the unrestricted
right and power to set off against, or recover out of any severance payments not
subject to Code section 409A, any amounts owed or which become owed, to the
Company by the Salaried Employee to the extent permitted by law.

  11.4   Applicable Law. The Plan will be construed and administered in
accordance with the provisions of ERISA. To the extent ERISA does not apply, the
Plan will be construed and administered in accordance with New Jersey law
without regard to conflict of laws.

  11.5   Taxes. The Company will withhold from any payments made pursuant to the
Plan such amounts as may be required by federal, state, or local law, as
applicable.

  11.6   Drafting Errors. If, due to errors in drafting, any Plan provision does
not accurately reflect its intended meaning, as demonstrated by consistent
interpretations or other evidence of intent, or as determined solely by Campbell
Soup Company, the provision will be considered ambiguous and will be interpreted
by Campbell Soup Company in a fashion consistent with its intent, as determined
solely by Campbell Soup Company. The Chief Executive Officer of Campbell Soup
Company or his or her delegate may amend the Plan retroactively to cure any such
ambiguity.

  11.7   Excess Payments. If the Weekly Salary Rate, Years of Service, or any
other relevant fact relating to the determination of the Plan benefit is found

12



--------------------------------------------------------------------------------



 



      to have been misstated or mistaken for any reason (fact or law), the Plan
benefit payable will be the Plan benefit that would have been provided on the
basis of the correct information. Any excess payments due to such misstatement
or mistake will be refunded to the Company or withheld by the Company from any
further amounts otherwise payable under the Plan and not subject to Code section
409A.

  11.8   Impact on Other Benefits. Amounts paid under the Plan will not be
included in a Salaried Employee’s compensation for purposes of calculating
benefits under any other plan, program, or arrangement sponsored by the Company,
unless such plan, program, or arrangement expressly provides that amounts paid
under the Plan will be included.

  11.9   Usage of Terms and Headings. Words in the masculine gender include the
feminine, and vice versa, unless qualified by the context. Words used in the
singular include the plural, and vice versa, unless qualified by the context.
Any headings are included for ease of reference only, and are not to be
construed to alter the terms of the Plan.

  11.10   Section 409A. To the extent this Plan is subject to Code section 409A,
it shall be interpreted, operated, and administered in a manner so as to avoid
adverse tax consequences to Salaried Employees under Code section 409A.

  11.11   Effective Date. The restated Plan is effective as of January 1, 2011.

     IN WITNESS WHEREOF, this instrument has been executed on June 1, 2011.

            Campbell Soup Company
      By:   /s/ Nancy A Reardon         Nancy A. Reardon        Senior Vice
President — Chief
Human Resources
and Communications Officer     

            ATTEST:
      By:   Kathleen Gibson         Corporate Secretary             

13